Title: Abigail Adams to John Quincy Adams, 25 April 1784
From: Adams, Abigail
To: Adams, John Quincy



My dear Son

April 25 1784


I have been much dissapointed in not receiving any Letters from your Father or you by the late arrivals from England. Capt. Lyde, and a Brig have come in very short passages, but not a single Letter. This is very painfull as well as unfortunate for me just at this period. I thought it not prudent to take passage for Europe untill I heard from your Pappa. If I had received letters I should have come out in Capt. Calihan who is not yet sailed. It is some consolation however to have heard of you, which I have by two private Letters, one from Mr. Temple to Genll. Warren in which he mentions finding your pappa in London upon his arrival, and an other from a Mr. John Cranch to his uncle. In this he mentions receiving a Letter from your pappa dated at the Hague 31 of Janry.
This same Mr. John Cranch appears an original. He writes his cousin Betsy Palmer, that out of the great Respect he entertaind for the publick character of your Pappa he sent him a Basket of Hares, but not having heard from him he is in great tribulation least it should be construed presumption. He adds a postscrip to his Letter in which he calls upon her to congratulate him upon having received a letter full of civility and urbanity. He observes in a droll way, that he would only dip his pen once more, to tell her that having mended his pen, he finds that he can when he has mind too, that he can write a handsomer hand than his illusterous correspondent with all his accomplishments, therefore he desires her to recommend him as a Secretary.
The weather has been so unfavourable that Capt. Calihan has not been able to go to sea. I hope the storms will all subside before I Embark, which I mean to do by the next opportunity, provided I receive no letters to the contrary. I do not find as any vessel is like to sail for Holland; so that you must look for me to arrive in England. Alass! poor Britain what is like to be thy fate, shook and torn with intestine divisions. I had in very early Life an earnest desire to visit that once great Nation, but neither my sex, or situation in life afforded me the least prospect of gratifying that inclination. But the mighty Revolution which has since taken place; and which I contemplate with astonishment, the intimate union and connection, I hold with one of the principal Characters, joined to the desire I have of passing the remainder of my life in the society of your dear parent, is now the principal motive with me to undertake a Voyage which at the early part of my Life curiosity prompted me to wish for. I have seen many obsticals, but I conceive it my duty to Regard them as trifles when put in competition with promoteing the happiness of those most dear to me. I now pleasingly flatter myself with the prospect of meeting the Father and Son from whom I have been so long, unwilling Seperated, of bringing a daughter and sister that you will have reason to rejoice in. Heaven Grant that no adverse fortune may impeed my voyage or blast my tenderest wishes.
I have written to your Pappa by this vessel tho it was ten days ago. I hope all the Letters by Love came safe to your hands. Beg of your Pappa not to reside at the Hague if it affects his Health. Continue to write by every opportunity and request your Pappa to do the same for it is yet uncertain what time I shall be able to embark. I hope many days will not pass without Letters to your ever affectionate Mother

A Adams

